¶29
Sanders, J.
(dissenting) — The majority concludes communication with a minor for immoral purposes requires neither actual receipt nor awareness of a message. I disagree. “Communication” means transmission of a message by one party and knowing receipt by another. So “communication with a minor” requires actual receipt of a message by a minor aware it is a message.
¶30 Richard Leon Hosier was convicted of two counts of communication with a minor for indecent purposes. First, Hosier left a note describing sexual acts he hoped to perform with a female child in front of a house where he *16knew M.S., a 12-year-old girl, resided. The girl’s father discovered the note, which the girl never saw. Second, Hosier wrote a message describing a female child performing sexual acts on a pair of panties, then hung the panties on the fence of a nursery school. Children discovered the panties and reported them to their teacher. The children could not read and nothing in the record indicates they realized the panties bore a message.
¶31 The majority concedes “communication” requires both transmission and receipt of a message. Majority at 8-9. But it concludes constructive receipt is sufficient. Thus, it finds a communication on the first count because the girl’s father told her he found two sexually threatening notes describing her. Majority at 10. And it finds a communication on the second count simply because children found the panties. Majority at 13. In other words, the majority requires neither actual receipt of a message nor awareness a message exists.
|32 The plain language of former RCW 9.68A.090 requires a minor to actually receive an improper communication. “A person who communicates with a minor for immoral purposes is guilty of a gross misdemeanor. . . .” Former RCW 9.68A.090 (1989) (emphasis added). Hosier attempted to communicate with M.S. but did not succeed. See, e.g., In re C.W., 169 Vt. 512, 514, 739 A.2d 1236 (1999) (describing intercepted messages to minor as “attempted communications”); In re Adoption of A.K.S., 713 N.E.2d 896, 899 (Ind. Ct. App. 1999) (describing letters intercepted by child’s mother as “attempted communications”); Commonwealth v. Cowan, 9 Pa. D. & C.3d 582, 585 (1978) (describing request principal “turn over” student as “attempted communication” with child). Instead, he communicated with her father. M.S. learned of Hosier’s note only through her father and knows nothing of its distasteful content.
¶33 The legislature intended chapter 9.68A RCW to protect children from sexual exploitation. RCW 9.68A.001. The majority incorrectly contends an actual receipt requirement “frustrates this aim” by “ [requiring that a child *17receives the complete message.” Majority at 10. It does nothing of the sort. On the contrary, an actual receipt requirement merely reflects the difference between communication and attempted communication. We routinely punish inchoate offenses less severely. This is no exception.
¶34 By contrast, the majority’s own odd construction of former RCW 9.68A.090 is entirely inconsistent with the purpose of chapter 9.68A RCW. By conditioning the existence of a communication on notification rather than actual receipt, the majority encourages a person who intercepts an improper message intended for a child to inform the child the message exists. An actual receipt requirement does not.
¶35 The plain language of former RCW 9.68A.090 also requires a minor realize a message exists. The majority correctly concludes a minor need not understand the meaning of an improper message. An intentional interaction with a minor constitutes a communication, whether or not the minor understands the improper content of the communication. See State v. Schimmelpfennig, 92 Wn.2d 95, 98, 594 P.2d 442 (1979). But no interaction exists if the minor does not realize a message exists. See State v. Bohannon, 62 Wn. App. 462, 472, 814 P.2d 694 (1991) (finding no communication if minor unaware of offending conduct); State v. Falco, 59 Wn. App. 354, 359, 796 P.2d 796 (1990) (finding no communication if minor unaware of offending message). Nothing in the record suggests the children who discovered the panties realized they conveyed a message, symbolic or otherwise. Accordingly, no communication existed.
¶36 I dissent.